—In a guardianship proceeding pursuant to Family Court Act article *7186, the mother appeals from an order of the Family Court, Kings County (Segal, J.), dated July 31, 1997, which denied her custody of the minor child and granted guardianship of the child to the petitioner paternal grandmother.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly determined that extraordinary circumstances existed (see, Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Bannister v Bannister, 81 AD2d 913). The court properly determined that the best interests of the child would be served by granting guardianship to the petitioner (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Bennett v Jeffreys, supra, at 551-552; Matter of Banks v Banks, 285 AD2d 686). Krausman, J. P., McGinity, H. Miller and Smith, JJ., concur.